Citation Nr: 1621891	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-31 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder strain prior to June 1, 2011, and in excess of 20 percent on or after June 1, 2011.

2.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle strain.

4.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to April 20, 2015, and in excess of 30 percent on or after April 20, 2015.

5.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disorder (GERD) with a small sliding type hernia and duodenitis prior to April 30, 2015, and in excess of 10 percent on or after April 30, 2015.

6.  Entitlement to an initial compensable evaluation for tension headaches prior to April 30, 2015, and in excess of 30 percent on or after April 30, 2015.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The Veteran had active service from January 2006 to January 2010.  His awards and decorations include the Combat Action Ribbon.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

In February 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

During the course of the appeal, in a July 2012 rating decision, the RO increased the evaluation for a left shoulder strain to 20 percent, effective from June 1, 2011, and increased the initial evaluation for PTSD to 10 percent, effective from January 9, 2010.  In addition, in a June 2015 rating decision, the RO increased the evaluation for PTSD to 30 percent, effective from April 20, 2015; increased the evaluation for tension headaches to 30 percent, effective from April 30, 2015; and increased the evaluation for GERD to 10 percent, effective from April 30, 2015.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issues remain on appeal to the Board and have been recharacterized.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the Virtual VA claims file, there is a Veterans Benefits Management System (VBMS) paperless file associated with the Veteran's case.  A review of the documents in the VBMS file reveals documents that are relevant to the claims on appeal, including a copy of the February 2015 remand, VA treatment notes, VA examination reports, a June 2015 supplemental statement of the case (SSOC), a copy of the June 2015 rating decision, and a January 2016 statement from the Veteran's representative.

The issues of entitlement to increased initial evaluations for a left shoulder strain, a left ankle strain, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has not been shown to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  He also did not have incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

2.  Throughout the appeal period, the Veteran's PTSD has been productive occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  His disability is not productive of occupational and social impairment with reduced reliability and productivity.

3.  Throughout the appeal period, the Veteran's tension headaches have been manifested by characteristic prostrating attacks occurring every week to two weeks.  He does not have very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a lumbar spine strain have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  For the period prior to April 20, 2015, the criteria for an initial evaluation of 30 percent, but no higher, for PTSD have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an initial evaluation in excess of 30 percent for PTSD on or after April 20, 2015, have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

4.  For the period prior to April 30, 2015, the criteria for an initial evaluation of 30 percent, but no higher, for tension headaches have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2015).

5.  The criteria for an initial evaluation in excess of 30 percent for tension headaches have not been met or approximated on or after April 30, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life. Vazquez-Flores v. Shinseki, supra. 

In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for his lumbar spine strain, PTSD, and headaches.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to this case.

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in July 2009, July 2010 and April 2015.

As discussed below, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and they fully address the rating criteria that are relevant to rating the Veteran's lumbar spine strain, PTSD, and headaches.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's lumbar spine strain, PTSD, or headaches since he was last examined in April 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

With regard to the February 2015 remand, the Board finds that the Appeals Management Center (AMC) substantially complied with the Board's remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC obtained outstanding VA treatment records and associated them with the electronic claims file and provided the Veteran with adequate VA examinations that detailed the current severity and manifestations of his service-connected lumbar spine strain, PTSD, and headaches.  Thus, there was compliance with the February 2015 remand.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Lumbar Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran's lumbar spine strain is currently assigned a 10 percent evaluation, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 indicates that degenerative arthritis should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id., Note (2).

During a July 2009 VA examination, the Veteran reported that he experienced fatigue, reduced motion, muscle spasms, and paresthesias in his low back after walking seven or eight miles.  He denied experiencing any bowel or bladder complaints or any erectile dysfunction.  He indicated that his low back pain occurred intermittently, approximately four times per day, and lasted for one to two hours.  He stated that the pain did not radiate, and he described the pain as moderate.  The Veteran related that the pain was exacerbated by physical activity and relieved by rest.  He noted that he had functional impairment because he developed pain after prolonged driving or with prolonged sitting, walking, or running.  An examination of the lumbar spine revealed no sign of radiation of pain on movement, muscle spasm, or tenderness on palpation.  There was no guarding of movement or abnormalities of muscle tone.  The examiner noted that the Veteran was not experiencing any weakness in his back, but indicated that the Veteran did report weakness after strenuous exertion.  Straight leg raise testing was negative bilaterally, and Lasegue's testing was negative.  There were no signs of atrophy of the limbs and no signs of ankylosis.  The examiner noted that the Veteran reported that he had weakness and lack of endurance in his thoracolumbar spine, but the major functional impact was due to pain in his low back with left lateral flexion and left rotation after repetitive use.  Range of motion testing of the thoracolumbar spine revealed flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees with pain at 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees with pain at 30 degrees.  There was no additional limitation of motion after repetitive use testing.  The examiner also noted that there were no abnormalities of symmetry in appearance or symmetry of spinal motion, and no abnormal spinal curvatures were noted.  A neurological examination showed normal motor and sensory functions of the upper and lower extremities and no apparent involvement of the peripheral nerves.  X-rays of the lumbosacral spine showed normal findings.  The examiner diagnosed the Veteran with a lumbar spine strain.

During an April 2015 VA examination, the Veteran described low back pain that began after a deployment in 2007.  Since that time, the Veteran denied constant pain or point tenderness.  He stated that he continued to have some discomfort after being on his feet all day or following repetitive lifting.  Range of motion testing revealed forward flexion to 90 degrees or greater, extension to 30 degrees or greater, bilateral lateral flexion to 30 degrees or greater, and bilateral lateral rotation to 30 degrees or greater.  There was no objective evidence of painful motion or additional limitation of motion after repetitive use testing.  The examiner noted that the Veteran had no functional loss or impairment of the thoracolumbar spine.  There was also no localized tenderness or pain to palpation of the joints and soft tissue of the thoracolumbar spine.  There were no guarding or muscle spasms.  Muscle strength testing of the lower extremities was normal, and there was no atrophy.  In addition, reflex and sensory examinations of the lower extremities were normal, and straight leg raise testing was negative bilaterally.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran had no other neurological abnormalities or findings related to a thoracolumbar spine condition, and the examiner noted that the Veteran did not have intervertebral disc syndrome.  X-rays did not show arthritis or vertebral fracture.  The examiner reported that the Veteran's thoracolumbar spine condition did impact his ability work.  Specifically, the Veteran reported flare-ups of pain approximately twice per year that lasted one to two days.  However, the examiner also noted that the flare-ups of pain did not limit the Veteran any more than when he did not have a flare-up of pain.  He indicated that pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional ability.  He noted that the Veteran could lift up to 200 pounds, he could walk two to six miles at a time, he could sit or stand an unlimited amount of time, and he could walk and sit or stand an unlimited amount during an eight hour day.  Based on the Veteran's symptoms and level of functioning, the examiner opined that the Veteran's lumbar spine condition had resolved.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 10 percent.

For the entire period of the appeal, the Veteran has not been shown to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  In fact, during the July 2009 and April 2015 VA examinations, the VA examiners indicated that the Veteran had forward flexion to 90 degrees with no objective evidence of pain.  In addition, after repetitive motion testing during both examinations, he still demonstrated 90 degrees of forward flexion.  He had no additional limitation of motion due to repetitive motion testing.  

In addition, the Veteran has not been shown to have combined range of motion of the thoracolumbar spine not greater than 120 degrees.  In fact, during the July 2009 and April 2015 VA examinations, the Veteran demonstrated a combined range of motion of the thoracolumbar spine of 240 degrees.

The evidence also does not show that the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Despite the Veteran's report of muscle spasms during the earlier examination, both VA examiners reported that there was no tenderness to palpation, no guarding of movement, and no muscle spasms.  Moreover, even if the Veteran did have muscles spasms, there is no indication that he has had an abnormal gait or abnormal spinal contour.  Indeed, the VA examiners noted that a physical examination of the Veteran's lumbar spine showed no obvious deformity.  The July 2009 VA examiner also specifically noted that there were no abnormalities of symmetry in appearance or symmetry of spinal motion, and no abnormal spinal curvatures were noted.  

In addition, there is no indication that the Veteran has had incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In fact, the evidence of record shows that the Veteran has not been prescribed bed rest by a physician at any point during the appeal.  Moreover, the April 2015 VA examiner stated that the Veteran did not have intervertebral disc syndrome. As such, to the extent this criteria is for application, the Veteran has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected lumbar spine disability. See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

During the July 2009 VA examination, the Veteran denied having a history of bowel incontinence or erectile dysfunction.  In addition, the July 2009 VA examiner reported that a neurological examination showed normal motor and sensory functions of the upper and lower extremities and no apparent involvement of the peripheral nerves.  Likewise, during the April 2015 VA examination, the examiner noted that muscle strength testing of the lower extremities was normal; there was no atrophy; reflex and sensory examinations of the lower extremities were normal; straight leg raise testing was negative bilaterally; and there was no radicular pain or any other signs or symptoms due to radiculopathy.  In addition, the April 2015 VA examiner stated that the Veteran had no other neurological abnormalities or findings related to a thoracolumbar spine condition.   Thus, the Board concludes that the evidence weighs against a finding that the Veteran suffers from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an initial evaluation in excess of 10 percent for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain during the July 2009 and April 2015 VA examinations.  However, the effect of the pain in the Veteran's back is contemplated in the currently assigned 10 percent evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the July 2009 VA examiner noted that there was pain with left lateral flexion and left lateral rotation, but there was no additional loss of motion on repetitive use of the joint.  It was also noted that the pain began at each endpoint.  In addition, both the July 2009 and April 2015 VA examiners indicated that the Veteran was able to perform repetitive-use testing with three repetitions without any additional limitation in the range of motion.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, the Board finds that the Veteran's low back strain warrants a 10 percent rating, and no higher.


PTSD

The Veteran's PTSD is currently assigned a 10 percent disability evaluation prior to April 20, 2015, and a 30 percent disability evaluation beginning on April 20, 2015, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 10 percent rating is warranted when the psychiatric disorder results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

During a July 2009 VA psychiatry examination, the Veteran complained of difficulty sleeping almost every night for the past couple of years.  He indicated that he occasionally had a nightmare.  He denied being isolated or withdrawn, as well having any intrusive memories or flashbacks.  He stated that he was a little bored and ready to move on with his career, but he indicated that he was not depressed.  The Veteran related that he had some forgetfulness over the past six months, and he denied any head injuries.  The Veteran stated that he was able to take care of his activities of daily living.  He indicated that he and his wife entertained friends at their home and met friends for dinner sometimes.  He related that he got along with his mother, stepfather, sister, wife, child, and friends.  The Veteran also stated that he was able to get along with the public, co-workers, and supervisors.  He further reported that he was able to learn new procedures and follow complex instructions.  He noted that he had some problems sleeping, but he was otherwise able to perform his military duties well.  On mental status examination, the examiner noted that the Veteran was neatly groomed and dressed and that he behaved normally.  His speech was normal in rate and tone, and he communicated well.  He denied having any hallucinations, delusions, paranoia, or ideas of reference.  He was not homicidal or suicidal.  He also denied having any depression, anxiety, panic attacks, or irritability.  The Veteran was oriented to person, place, time, and event.  His concentration was good, and his recent and remote memory were good.  His judgment was also good, and his insight was fair.  The examiner diagnosed him with dyssomnia, not otherwise specified and assigned a GAF score of 70.  The examiner also opined that the Veteran was able to establish and maintain effective work or school and social relationships.

A March 2010 VA Operation Enduring Freedom/Operation Iraqi Freedom (OEF/OIF) case manager note indicated a positive PTSD screen.  The Veteran denied having any suicidal or homicidal ideation.  

In an April 2010 VA psychology evaluation, the Veteran reported a sleep onset latency of one hour and wake time after sleep onset with a two to three hour delayed sleep onset latency.  He indicated that that his interest, energy, appetite, and psychomotor symptoms were within normal limits, but his concentration was decreased.  He denied having any current suicidal ideation, plan, or intent.  He also denied having hopelessness and any history of suicide attempts.  He did not endorse homicidal ideation or aggressive impulses.  The Veteran reported that he was distracted at work, but he denied any administrative problems at work.  He also stated that he was having difficulty transitioning from active duty.  He endorsed the following symptoms: sleep disturbance, nightmares, night sweats, anger or irritability, avoidance of crowds, problems with co-workers, avoidance of discussing deployment, marked decrease in activities, marital strife, and hypervigilance.  The primary care physician noted that the Veteran appeared to meet the criteria for PTSD.

In a May 2010 VA social work note, the Veteran reported that he experienced irritability, nightmares, and intrusive thoughts.  He indicated that his wife described him as "very distant."  He stated that he avoided activities that reminded him of his military experiences and reported that he was emotionally numb.  He also noted symptoms of increased arousal, sleep difficulty, and hypervigilance.  He denied any current suicidal or homicidal ideation.  Testing indicated mild symptoms of depression and symptoms consistent with a diagnosis of PTSD.  

In a May 2010 VA psychiatry note, the Veteran denied having suicidal and homicidal ideation, plan, means, and/or intent.  He was alert and cooperative, and he denied any relationship issues.  He indicated that he had no spare time for leisure or recreational activities.  

A July 2010 VA psychiatry note included the Veteran's responses to a PTSD checklist.  The Veteran endorsed the following symptoms: repeated disturbing memories, thoughts, or images; repeated disturbing dreams; re-experiencing stressful experiences; feeling very upset when something reminded him of the past stressful experience; having physical reactions (e.g., heart pounding, difficulty breathing, sweating) when reminded of the past stressful experience; avoidance; difficulty remembering; loss of interest in activities he used to enjoy; feeling distant or cut off from other people; feeling emotionally numb or unable to have loving feelings for those close to you; difficulty falling or staying asleep; irritability and anger outbursts; hypervigilance; and an exaggerated startle response.  He indicated that these problems made it somewhat difficulty for him to do his work, take care of things at home, or get along with other people.  

In a July 2010 VA social work note, the Veteran reported that he had been experiencing marital tension with his wife.  He stated that his wife wanted to participate in more activities together, but he stated that he was "just not interested."  He indicated that he usually went to work and then home, and he had no outside interests.  He denied having any suicidal or homicidal ideation.  

During a July 2010 VA PTSD examination, the Veteran indicated that he avoided crowds of 15 or more people.  He stated that he went out once per month to keep his wife happy, but he indicated that it was only approximately 25 percent of the time that she wanted to go out.  He reported that he watched doors and preferred to sit in the back of restaurants.  He related that he was comfortable in group settings and in open situations in military settings.  The Veteran reported that he typically slept for 6 1/2 hours per night and that it took approximately 30 to 45 minutes to fall asleep,  He stated that he routinely woke once at night for approximately one hour.  He complained of waking in a profuse sweat that often accompanied nightmares.  The Veteran indicated that he had nightmares one to two times per week.  He stated that he tried to steer clear of memories.  He also described numbing and a lack of an emotional response.  He noted that he was estranged from others because he had nothing in common with them.  He stated that he was fine with his military friends, but explained that he had little connection to his old friends or any new friends.  The examiner noted that there was no clear avoidance of emotional content and that the Veteran did not stop any behaviors in order to avoid memories.  He related that he went to church approximately once every two months at his wife's insistence.  He complained of anger, indicated that virtually all of his anger was directed at his wife, stated that he found himself apologizing to his wife approximately twice per month, and related that he yelled at his wife one time in the previous month.  He reported that he did not expect his marriage to last.  The Veteran did not indicate whether he was ever angry with his daughter or co-workers.  He stated that he was never violent and that his usual method of handling his anger was to shut down and walk away.  

On mental status examination, the examiner noted that the Veteran's grooming and hygiene seemed adequate.  There was no evidence of psychosis.  His speech was within normal limits for flow, rate, and prosody.  He appeared careful and mildly anxious, and he was oriented to all spheres.  There were no gross deficits of memory demonstrated.  The Veteran was able to count five digits forward, but he was only able to count three digits backward.  The examiner noted that this was a distinctly lessened performance in comparison to the Veteran's age cohort.  He had some difficulty following directions on a serial seven task, and once and appropriate response set was achieved, he performed three out of five calculations incorrectly.  He was able to spell a five-letter word forward and backward.  He showed some difficulties in planning and organizing, but his performance in a clock-drawing test was not grossly deficient or bizarre.  The Veteran's ability to abstract was good on paired comparisons, but relatively poor on proverb interpretation, which required more attention to social skill and nuance.  Administration of some judgment items suggested a fairly impulsive and self-oriented approach.  Overall, the examiner noted that the Veteran's judgment was fair, his impulse control was fair, and his insight was poor to fair.  He appeared able to perform activities of daily living.  A Beck Depression Inventory II testing score indicated mild depressive symptoms in the previous two weeks.  Results of the Buss-Durkee Anger Inventory indicated that the Veteran's anger was more likely to be assaultive than indirect.  The examiner reported that, overall, the Veteran's results were most typical of an individual who would have some noticeable problems interpersonally, which might be expressed with mild irritation, but not the fulminating anger normally evident in PTSD, particularly in an individual who emphasizes his irritability as a major symptom.  

The July 2010 VA examiner noted that, since the Veteran had only been out of the military since January 2010, it was possible that he was undergoing a relatively normative readjustment period.  He indicated that the Veteran's symptoms did conform in number and breadth to the definition of PTSD, but the intensity of his symptoms was generally not so great as to cause him severe discomfort.  The Veteran indicated that his major concern was his difficulty in complying with his wife's requests to get out of the house and go somewhere, but his description of his work schedule and general activities did not make it apparent where he would have time to do so.  Psychometrically, the examiner reported that the Veteran was not portrayed as an intensely depressed individual.  The examiner opined, "At present, [the Veteran] does meet the definition of [PTSD] by DSM-IV rules although, the psychometrics suggest no more than a minimal amount of functional deficit." 

In an October 2010 VA psychiatry note, the Veteran endorsed the same symptoms as he did in a July 2010 PTSD checklist.  However, he indicated that his symptoms had increased in severity and that his symptoms made it very difficult for him to perform work, take care of things at home, or get along with other people.

In an October 2010 VA psychiatry note, the Veteran complained of difficulty sleeping, including decreased ability to sleep and multiple awakenings due to recurrent nightmares and anxiety symptoms.  He indicated that he had difficulty with sleep disturbance and nightmares since he separated from service, but the sleep difficulties had lessened until approximately the previous three to four months.  In addition to worsening sleep, the Veteran noted increased anxiety symptoms, irritability, and difficulty controlling anger during the previous several months.  He stated that he chronically felt nervous in public settings and in large groups of people.  He reported that he would go out with his wife if he was persuaded, but he was often uncomfortable and experienced panic-like symptoms, including shaking, sweating palms, and heart palpitations for up to 20 minutes at a time.  He indicated that he felt like people were watching and talking about him.  There was no clear paranoid ideation or evidence of delusions, and the Veteran denied having hallucinations.  He related that anger primarily involved yelling, and he denied escalation to aggression.  He did report concern over the impact on his family.  He described his mood as "calm" and endorsed feeling sad a lot and frequent crying.  He also stated that he felt a sense of being disconnected from his family.  He denied hopelessness and suicidal ideation.  He indicated that he was future-oriented, and he felt that his family was his main reason for living.  He related that he had been married for two years, had an 18 month-old daughter, and that his wife was pregnant with their second child.  He denied any recent changes in his day-to-day functioning, and he continued to report to work daily.  He was employed producing bullets.  

On mental status examination, the VA psychiatrist noted that the Veteran's appearance, eye contact, and motor activity were normal.  His mood, affect, speech, and thought process were normal.  Delusions, hallucinations, suicidal and homicidal ideation, and obsessive/compulsive symptoms were absent.  He was alert and oriented to person, place, and time, and his concentration was good.  His immediate recall, memory for recent and past events, insight, and judgment were good.  The diagnosis was PTSD, and a GAF score of 60 was assigned.

In another October 2010 VA psychiatry note, the Veteran reported that he continued to experience night time diaphoresis.  He was unable to recall any nightmares.  He also stated that he continued to experience anxiety and discomfort in public places, but he was trying to gradually increase his exposure.  He indicated that he was successfully utilizing a variety of techniques to manage his anger, but he did endorse episodes of anger while driving.  The Veteran denied any escalation to violent behavior.  He estimated that he felt angry 50 to 60 percent of the time, which was an improvement compared to several previous months.  He noted that he still frequently felt irritable and frustrated.  He reported that his work schedule was erratic, and he often worked 16 hour shifts followed by eight hours off.  He noted that he drank large amounts of caffeine to stay awake.  

On mental status, the VA psychiatrist noted that the Veteran's mood was normal, but he noted that the Veteran was angry 50 to 60 percent of the time and "good" 30 to 40 percent of the time.  He described the Veteran's affect as alert, calm, and full with no marked lability or prominent irritability.  Delusions, hallucinations, and suicidal and homicidal ideation were absent.  The Veteran was alert and oriented to person, place, and time, and he demonstrated good concentration.  The psychiatrist assigned a GAF score of 55.  

In a November 2010 VA psychiatry note, the Veteran noted that a trial of Trazadone had been helpful in decreasing his initial insomnia and reducing recurrent awakenings secondary to nightmares when he took the medication; however, he had difficulty taking the medication on a regular basis due to his work schedule.  His anxiety in public settings remained prominent.  He tried to go out with his wife, at her request, at times that he felt were least likely to be busy.  He described a recent trip to a store with his wife and the escalation of his anxiety due to the size of the store, inability to get out of the store, amount of people in the store, and invasion of his personal space.  He reported that he tolerated his work situation only because he had successfully isolated himself.  He related that he refused to engage with his co-workers and that they tended to leave him alone.  He noted that he was willing to interact with a neighbor and a gas station attendant, but he did not want to begin friendships with his co-workers.  He described "holding back" from his wife.  He stated that he felt closest to his father and 20 month-old daughter because they did not judge him or look down on him.  He reported that the only person that he was willing to share his experiences with was a fellow Marine.  He described his mood as "in between" and denied any change in day-to-day functioning.  

On mental status examination, the VA psychiatrist noted that the Veteran's sleep was fair and that his mood was normal.  He indicated that the Veteran's affect was alert, calm, and constricted.  The Veteran did not appear in obvious distress or discomfort.  Delusions, hallucinations, and suicidal and homicidal ideation were absent.  The Veteran was alert and oriented to person, place, and time, and he demonstrated good concentration.  The psychiatrist assigned a GAF score of 53. 

In December 2010 and February 2011 VA social work notes, the Veteran denied suicidal and homicidal ideation.

In a March 2011 VA psychiatry note, the Veteran described his mood as "dull" after the birth of his son in December 2010, his mother's murder in February 2011, and his aunt's death four days later in February 2011.  He denied having sustained dysphoria.  He indicated that his anxiety level remained heightened and was further exacerbated by his mother's death.  He reported no deterioration in functioning.  The Veteran was continuing to go to work daily, was interacting with his family, and was participating in the care of his new baby.  He was enrolled to begin online courses in the summer.  He was future-oriented and denied hopelessness and suicidal ideation.  The Veteran's sleep remained problematic, and he woke two to three times per night due to nightmares and night sweats.  His anxiety remained prominent and problematic.  He rated his anxiety six to seven out of ten most of the time.  He indicated that his anxiety peaked when he was exposed to public settings and crowed.  He noted that anger and irritability remained problematic, but he denied escalation to violence.  

On mental status examination, the VA psychiatrist noted that the Veteran's mood was normal, but he related that the Veteran's mood was "dull" and his anxiety level rated six to seven most of the time with peaks.  He indicated that the Veteran's affect was alert, mildly anxious, euthymic, and full.  Delusions, hallucinations, and suicidal and homicidal ideation were absent.  The Veteran was alert and oriented to person, place, and time, and he demonstrated good concentration.  The psychiatrist assigned a GAF score of 51. 

During an April 2011 VA recreational therapy consultation, the Veteran reported that he was no longer interested in leisure interests.  He noted that he used to hunt, fish, boat, etc., and now he spent time with his family.  He indicated that he would like to do more and that he was "kind of bored."  

In an April 2011 VA social work note, the Veteran denied suicidal and homicidal ideation.

In an April 2011 VA psychiatry note, the psychiatrist noted that the Veteran had successfully initiated Paxil for his prominent anxiety symptoms.  He reported that his mood had been "alright" and rated it as four to five out of ten with no marked fluctuation.  He indicated that his irritability had decreased compared to previous months and that his anger outbursts had decreased in frequency and duration.  He estimated that he had major outbursts with yelling once per week, and he was generally able to calm himself within one to two hours as opposed to remaining angry the entire day as in the past.  The Veteran described his anxiety level as "the same" and rated it six to seven out of ten most of the time with peaks reaching ten out of ten.  He noted that the peaks were generally triggered by crowded settings and driving.  He related that he was recently able to successfully remain in Walmart while he was distracted with his daughter.  The Veteran reported that he was most calm at home and rated his anxiety three out of ten at home.  He stated that his sleep pattern had improved, as he was regularly taking Trazadone.  He was able to fall asleep within 30 to 45 minutes and remained asleep for the most part.  He estimated that he had one to two nightmares per week with decreased intensity.  He denied any changes in self-care or daily functioning, and the Veteran continued to work.  He also denied hopelessness and suicidal ideation.  

On mental status examination, the VA psychiatrist noted that the Veteran's sleep was good.  His mood was normal, and his affect was alert, euthymic, mildly anxious, and full.  Delusions, hallucinations, and suicidal and homicidal ideation were absent.  The Veteran was alert and oriented to person, place, and time, and he demonstrated good concentration.  The psychiatrist assigned a GAF score of 51 and prescribed an increased dosage of Paxil. 

In a June 2011 VA psychiatry note, the psychiatrist noted that the Veteran had no adverse effects from an increased dosage of Paxil.  Some improvement was noted in his anxiety level, which he rated four to five out of ten most of the time.  He also rated peaks while driving five out of ten in severity and peaks in crowded situations six to seven out of ten, but he noted that his anxiety had lessened in intensity.  He stated that his significant anger outbursts had decreased in frequency to once every two weeks, and he was more successful at stopping and evaluating the situation logically when angry.  The Veteran noted that irritability remained problematic at times, but it was less prominent.  He described his mood as more stable with less shifts to anger.  He related that his sleep patterns were variable and disrupted by his work schedule.  The Veteran had no deterioration in self-care or daily functioning, he interacted with his family, and he continued to go to work.  

On mental status examination, the VA psychiatrist noted that the Veteran's sleep was fair.  His mood was normal and "more stable," and his affect was alert, euthymic, mildly anxious, and full.  Delusions, hallucinations, and suicidal and homicidal ideation were absent.  The Veteran was alert and oriented to person, place, and time and he demonstrated good concentration.  The psychiatrist assigned a GAF score of 51. 

In a June 2011 VA social work note, the Veteran denied suicidal and homicidal ideation.

In an August 2011 VA psychiatry note, the Veteran reported some improvement his anxiety symptoms and rated his anxiety level five out of ten in severity most of the time.  He noted that he was "a little bit calmer."  He indicated that peaks still continued to occur in crowds and while driving, but elevated to six or seven rather than nine or ten out of ten as in the past.  His mood was described as a "little more upbeat."  His bad days with increased anger and withdrawal lasted for a maximum of one day at a time.  He stated that he was able to distract himself and improve his mood by playing with his child on bad days.  He denied any sustained periods of worsening mood.  His anger outbursts had decreased in frequency, and he estimated that he had one anger outburst every two weeks.  He indicated that it continued to take several hours to calm once he became upset.  The Veteran noted that his anger recently escalated and that he yelled at his wife after she asked him to do something, but he denied becoming violent.  He reported an increase in intrusive thoughts, flashbacks, and nightmares.  He noted that his sleep pattern had improved with Trazadone, and he estimated that he fell asleep within 45 minutes of going to bed and remained asleep for longer periods of time.  He denied hopelessness and suicidal ideation.  He denied any deterioration in self-care or daily functioning, and he continued to work regularly.  

On mental status examination, the VA psychiatrist noted that the Veteran's sleep was fair.  His mood was normal and "a little more upbeat," and his affect was alert, euthymic, calm, and full.  Delusions, hallucinations, and suicidal and homicidal ideation were absent.  The Veteran was alert and oriented to person, place, and time, and he demonstrated good concentration.  The psychiatrist assigned a GAF score of 51. 

In an August 2011 VA treatment note, the Veteran indicated that he was studying criminal justice in school.  He denied any suicidal or homicidal ideation.

In a February 2012 VA psychiatry note, the Veteran stated, "I'm going downhill."  He reported that he took the prescribed dosage of Paxil for a while, but then he "wanted to handle it" on his own and stopped taking the medication in December 2011.  He complained of progressively worsening symptoms over the previous one to two months.  He described his mood as "pretty depressed" and rated his mood five out of ten whereas it was six to seven prior to December.  He indicated that his anxiety level increased from five out of ten to eight out of ten in severity.  He noted that he had increased difficulty going out in public settings and had become less interactive with his wife and children.  He related that his sleep pattern was "not great," and he estimated that he fell asleep one to two hours after going to bed.  The Veteran reported that he was able to remain asleep for several hours at a time.  He reported deterioration in his self-care.  He denied suicidal ideation.

On mental status examination, the VA psychiatrist noted that the Veteran's appetite was poor and that his sleep was fair.  His mood was normal and "pretty depressed," and his affect was fatigued, dysphoric, and full.  Delusions, hallucinations, and suicidal and homicidal ideation were absent.  The Veteran was alert and oriented to person, place, and time, and he demonstrated good concentration.  The psychiatrist assigned a GAF score of 51 and recommended that the Veteran resume Paxil.  

In an April 2012 VA psychiatry note, the psychiatrist noted that the Veteran had successfully resumed taking Paxil.  The Veteran reported some improvement in his target symptoms and noted that he felt a "little calmer."  He related that he was more interested in activities and more willing to go places with his family.  The Veteran's mood was described as persistently "angry, pissed off."  He was angry and frustrated with his current situation at work, and he was working overtime up to 16 hours per day.  He noted that he had been able to control his anger.  He rated his anxiety seven out of ten in severity most of the time, which he identified as "better."  The Veteran stated that his sleep pattern had improved with Trazadone, but his increased hours at work caused him to "crash" and fall asleep almost immediately.  He noted that his awakenings had decreased to one to two times per night.  He denied any deterioration in self-care, and he continued to participate in online classes.  He denied any suicidal ideation.  

On mental status examination, the VA psychiatrist noted that the Veteran's appetite and sleep had improved.  His mood was normal and "angry," and his affect was alert, euthymic, and full with no marked irritability.  Delusions, hallucinations, and suicidal and homicidal ideation were absent.  The Veteran was alert and oriented to person, place, and time, and he demonstrated good concentration.  The psychiatrist assigned a GAF score of 51 and recommended that an increase in dosage of Paxil.  

In a May 2012 VA psychiatry note, the psychiatrist noted that there had been no adverse effects of the increased dosage of Paxil.  The Veteran reported further improvement in mood since he began the increased dosage.  He indicated that the frequency of "down" days had reduced in frequency to twice per month and lasted a maximum of one to two days.  He estimated that he had three "good" days per week when he felt positive, happy, and energetic.  He rated his anxiety level six to seven out of ten in severity.  He indicated that he was gradually exposing himself to more public settings, including parks, movies, and Walmart during off hours.  He stated that he was interacting with his family and their new dog.  The Veteran also indicated that his irritability was "pretty bad, the same," but he denied frequent yelling and an escalation to violence.  His sleep pattern had improved with Trazadone.  He indicated that he continued to wake up regularly, but was generally able to return to sleep.  He often slept through his dreams.  The Veteran also denied any deterioration in self- care and daily functioning.  He continued to report to work routinely, and he denied any conflicts at work.  He stated that he tried to avoid interactions with others.  He denied hopelessness and suicidal ideation.  

On mental status examination, the VA psychiatrist noted that the Veteran's appetite was good, and his sleep was fair.  His mood was normal and "up and down," and his affect was alert, calm, euthymic, and full.  Delusions, hallucinations, and suicidal and homicidal ideation were absent.  The Veteran was alert and oriented to person, place, and time, and he demonstrated good concentration.  The psychiatrist assigned a GAF score of 51 and prescribed an increased dosage of Paxil.  

In a July 2012 VA psychiatry note, the psychiatrist noted that there was no adverse effects in the increased dosage of Paxil.  The Veteran described his mood as fluctuating between fine and angry.  He estimated that he felt good 60 percent of the time and that his periods of anger had decreased compared to the previous several months.  He still found himself irritable at times, but he indicated that it was less often.  His escalation of anger was limited to yelling, and he found that running helped him calm his anger.  He indicated that his anxiety level had decreased, and he rated it five out of ten in severity without any recent severe escalations in several weeks.  He noted that he was more tolerant of public settings, more willing to accompany his family on outings, and was able to enjoy himself once he adjusted to a place.  He stated that he had regularly been going out with his family, including a recent trip to the zoo.  His sleep pattern was generally stable, he was typically able to fall asleep 30 to 45 minutes after he went to bed, and he was able to return to sleep if he woke.  He no longer woke with dreams, and he denied hopelessness and suicidal ideation.

On mental status examination, the VA psychiatrist noted that the Veteran's appetite was fair and that his sleep was good.  His mood was normal and fluctuated, and his affect was alert, calm, euthymic, and full.  Delusions, hallucinations, and suicidal and homicidal ideation were absent.  The Veteran was alert and oriented to person, place, and time and he demonstrated good concentration.  The psychiatrist assigned a GAF score of 58 and recommended that the Veteran continue taking Paxil.  

In an August 2012 VA social work note, the Veteran reported that he was managing his anxiety symptoms.  He stated that he continued to have some episodic anger outbursts, but they were usually at work, and he and his boss had an "understanding."  He indicated that he attended a small wedding with his wife the previous weekend and that he enjoyed himself.  He stated that he knew many of the wedding guests, so he felt more comfortable.  He also noted that he was planning on working on an old boat during the winter, was attending school, and had another job lined up when his current employer moved the company out of state.  He further denied suicidal or homicidal ideation.  

In an October 2012 VA psychiatry note, the Veteran reported that he had been relatively stable with no recent changes or worsening of his symptoms.  He remained compliant with taking his Paxil.  He described his mood as "up and down" with no marked fluctuations or sustained periods of dysphoria.  He denied pervasive or severe irritability, as well as an escalation of anger.  He described his anxiety level as tolerable.  The Veteran indicated that he had been going out into the community more often and found that he was able to enjoy activities.  He was also interactive with his family and friends.  He indicated that his sleep pattern was disrupted by post-surgical shoulder pain, but he was generally able to sleep approximately seven hours per night.  He denied having daytime fatigue.  The Veteran noted he had occasional nightmares.  He denied any deterioration in self-care.  He continued going to work on a daily basis, and he denied any significant problems with co-workers or supervisors.  He also denied hopelessness and suicidal ideation.

On mental status examination, the VA psychiatrist noted that the Veteran's appetite was good.  His sleep was fair.  His mood was normal and fluctuated, and his affect was alert, euthymic, and full.  Delusions, hallucinations, and suicidal and homicidal ideation were absent.  The Veteran was alert and oriented to person, place, and time and he demonstrated good concentration.  The psychiatrist assigned a GAF score of 58.  The psychiatrist noted that the Veteran was stable and that his depressive and anxiety symptoms were controlled with Paxil.  

In an October 2012 VA social work note, the Veteran indicated that his company was supposed to shut down operations by the end of the year.  He stated that he had a temporary job lined up in January and that he was going to take the exam to become a state trooper.  He recognized that he did much better with a routine and a sense of purpose.  He denied suicidal or homicidal ideation.  

During an April 2015 VA PTSD examination, the Veteran endorsed the following symptoms: anxiety; suspiciousness; panic attacks that occur weekly or less often; and chronic sleep impairment.  He stated that he woke up every two hours and that he sometimes woke in a cold sweat.  He also related that he had nightmares approximately three times per week, whereas after a deployment from 2007 to 2008, he had nightmares seven times per week.  The examiner noted that the Veteran was neatly groomed and dressed, and he was oriented to person, place, and time.  No thought disorders were noted.  The Veteran indicated that he was able to work his shifts as a railroad conductor and that he worked 50 to 70 hours per week to distract himself from his symptoms.  He related that, when he had down time due to weather or delayed trains, he was unable to ward off his traumatic thoughts as successfully as he did when he maintained a "workaholic" schedule.  He denied taking any medication.  The examiner opined that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial rating of 30 percent for PTSD for the period prior to April 20, 2015.  However, the Board also finds that the Veteran is not entitled to an initial evaluation in excess of 30 percent for the entire period on appeal.  The Board finds that the disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 30 percent rating throughout the period on appeal. 

A 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

Throughout the entire period on appeal, the Veteran has maintained a history of symptoms that predominantly include nightmares, sleep impairment, flashbacks, exaggerated startle response, hypervigilance, and avoidance of crowds.  He has also endorsed anxiety, anger, irritability, depression, difficulty concentrating, and a tendency to become socially withdrawn.  These symptoms support a 30 percent evaluation.  

Nevertheless, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 50 percent rating or higher during the appeal period.   To the extent these symptoms may be shown or argued, the Board emphasizes that the Veteran's PTSD has not been shown to be productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 50 percent rating or higher during the appeal period, to include consideration of the Veteran's lay statements, VA treatment records, and the VA examinations.  

As to occupational impairment, throughout the entire period on appeal, the Veteran has maintained steady employment and took online classes.  He was employed producing bullets, and after the company moved out of state, he began working as a railroad conductor.  During the April 2015 VA examination, he reported that he worked 50 to 70 hours per week as a railroad conductor.  In addition, he repeatedly denied any conflicts at work with his co-workers or supervisors. See May 2012, October 2012 VA psychiatric treatment notes.  He did note that he continued to have some episodic anger outbursts, but they were usually at work and he and his boss had an "understanding." See August 2012 VA psychiatric treatment note.  Notably, there is no indication that he missed any time from work due to his PTSD.  He has also reported that he may take an examination to become a state trooper.

As to social impairment, throughout the period on appeal, the Board notes that the Veteran maintained a marriage to his wife and helped to raise his daughter and son.  The Veteran often endorsed anger towards his wife and feeling disconnected from his family in 2010; however, when he began taking medication for his sleep impairment and anxiety symptoms, it appeared that his relationship with his wife improved.  For example, he reported marital strife (April 2010 VA psychology evaluation); being "very distant" from his wife (May 2010 VA social work note); not interested in participating in activities with his wife (July 2010 VA social work note); not expecting his marriage to last (July 2010 VA examination report); feeling disconnected from his family (October 2010 VA psychiatry note); and feeling closer to his father and two year-old daughter than his wife (November 2010 VA psychiatry note).  However, in a July 2012 VA psychiatry note, he indicated that he recently attended a small wedding with his wife and enjoyed himself.  In addition, he stated that he was interacting with his family (March 2011 and May 2012 VA psychiatry notes); accompanying his family on outings, including to the zoo (July 2012 VA psychiatry note); and going out into the community and enjoying activities with his family and friends (October 2012 VA psychiatry note).  There is no indication that he ever separated from his wife.  With respect to friendships, during the July 2010 VA examination, the Veteran reported feeling estranged from others because he had nothing in common with them.  He indicated that he only felt "fine" with his military friends.  In addition, during a November 2010 VA psychiatry note, the Veteran reported that he only felt comfortable sharing his experiences from service with a fellow Marine.  In a May 2012 VA psychiatry note, the Veteran stated that he continued to avoid interactions with others.  However, in an October 2012 VA psychiatry note, he related that he was increasingly interacting with his family and friends.

Further, the Veteran's symptomatology has not been similar to that of the 50 percent criteria.  The Veteran's VA psychiatrist consistently noted the Veteran's affect was, at worst, anxious, but never flattened, and he had adequate insight and judgment from October 2010 through October 2012.  In addition, his insight and judgment were intact during the July 2009, July 2010, and April 2015 VA examinations.  Thus, the Veteran cannot be said to experience impaired judgment or impaired abstract thinking.  There is also no indication that he has circumstantial, circulatory, or stereotyped speech; panic attacks more than once a week; or difficulty in understanding complex commands.

To the extent any of the symptoms of a 50 percent rating may be shown or argued, the Board again emphasizes that the Veteran's PTSD has not been shown to be productive of occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas; or total occupational and social impairment to warrant a higher rating.  As discussed above, the Veteran's anxiety, panic, and depression appear to be intermittent during times of stress rather than persistent problems.  There is no also indication that he has had any of the other symptoms of the 70 or 100 percent criteria, such as suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; impaired impulse control; neglect of his personal appearance and hygiene; homicidal ideation; or disorientation to time or place.  

Moreover, the July 2009 VA examiner stated that the Veteran was able to establish and maintain effective work or school and social relationships.  The July 2010 VA examiner also indicated that the psychometrics suggested no more than a minimal amount of functional deficit.  The April 2015 VA examiner further stated that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Such statements are not commensurate with a rating in excess of 30 percent.

Finally, the Board acknowledges that GAF scores have fluctuated during the appellate period and ranged from 51 to 70.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. See DSM-IV. 

In this case, while the lower GAF scores may suggest some impairment greater than that contemplated in the rating assigned, it is but one factor for consideration in assigning a rating, and the Veteran only exhibited such low scores at that point in the appellate period associated with medication changes.  Throughout that time period, the Veteran was prescribed medications for his sleep impairment and anxiety symptoms.  A review of the associated treatment notes shows that, during that period, the Veteran's symptoms improved when he was consistently taking his medication.  His symptoms worsened when he stopped taking the anxiety medication in February 2012, but they improved again when he began taking the anxiety medication again in April 2012.  Overall, the symptoms demonstrated by the Veteran do not reflect an entire picture of behavior and level of impairment that is indicative of the low GAF score of 51.  As such, while considering the GAF scores of record as part of the total social and occupational functioning picture, the Board finds that the Veteran's PTSD more generally reflects mild to moderate symptoms. 

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for the currently assigned 30 percent disability rating for the entire appeal period.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 50 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning in most of the areas referenced by the 70 and 100 percent evaluation criteria. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 50 percent have not been met or approximated for any period in this appeal. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Board finds that the Veteran's PTSD warrants a 30 percent rating, and no higher for the entire appeal period.





Headaches

The Veteran's service-connected headaches are rated by analogy to migraine headaches under the criteria set forth at 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum 50 percent rating under Diagnostic Code 8100 is warranted for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

During a July 2009 VA examination, the Veteran reported that he had a severe headache approximately once per month that caused insomnia; otherwise, he had headaches approximately twice a week.  He stated that his headaches usually started at the back of his scalp and sometimes radiated to the right side of his head.  He indicated that he had some functional impairment because he had to stop what he was doing and rest until his headache subsided.  He indicated that his headaches usually subsided after one hour or after taking an analgesic pill, such as Tylenol.  The examiner noted a normal neurological examination.  The cranial nerves II through XII appeared to be intact.  Cerebellar function was also intact, and Romberg and Babinski's sign testing were negative.  The examiner diagnosed recurring tension headaches.  He noted that, despite the Veteran's twice weekly headaches, he continued to report for work.  He also indicated that the Veteran had no prostrating attacks that required bed rest.  

In an April 2011 VA psychiatry note, the Veteran reported that he had headaches one to two times per week.  

During an April 2015 VA headaches examination, the Veteran stated that he occasionally took over-the-counter pain medication for severe headaches.  He related that he had headache pain on both sides of his head and a dull ache that began in the back of his head, progressed forward, and increased in intensity to throbbing pain.  He also experienced sensitivity to light and sound, and he was unable to sleep during the episodes.  He indicated that the pain might last from 30 minutes to three hours in duration.  The examiner noted that the Veteran had prostrating attacks of non-migraine headache pain more frequently than once per month.  The examiner also indicated that the Veteran's headache condition impacted his ability to work.  The Veteran reported that, during the attacks, he was unable to tolerate light or sound exposure, which was necessary for his job as a railroad conductor.

Based on the record, the Board finds that the evidence supports the assignment of a higher initial evaluation of 30 percent for headaches for the period prior to April 30, 2015.   However, the Board also finds that the Veteran is not entitled to an initial evaluation in excess of 30 percent for the entire period on appeal.  The Board finds that the overall disability picture is more consistent with a 30 percent rating throughout the period on appeal. 

As set forth above, the applicable rating criteria link ratings for migraine headaches to two elements: severity and frequency.  The Veteran has reported prostrating headaches occurring at least once per month.  However, the evidence does not show that the Veteran has very frequent, completely prostrating attacks or that he had prolonged attacks productive of severe economic inadaptability.  Rather, during the July 2009 VA examination, the Veteran indicated that he had some functional impairment when he had a headache episode because he had to stop what he was doing; however, the VA examiner indicated that, despite the Veteran's twice weekly headaches, he continued to report for work.  He also indicated that the Veteran had no prostrating attacks that required bed rest.  During the April 2015 VA examination, the Veteran indicated that his prostrating headaches usually lasted for 30 minutes to three hours.  The Veteran reported that, during the attacks, he was unable to tolerate light or sound exposure, which was necessary for his job as a railroad conductor.  However, he did not report that his headaches were completely prostrating or were prolonged attacks that were productive of severe economic inadaptability.  Therefore, the Board finds that the Veteran's headaches warrant a 30 percent rating, and no higher for the entire appeal period. 


Extraschedular 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's low back strain, PTSD, or headaches are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, which include pain, irritability, and sleep impairment.  As discussed above, such symptoms are contemplated by the schedular criteria set forth in the applicable diagnostic codes.  Indeed, the rating criteria for mental disorders contemplate the overall effect of all of his symptomatology on his occupational and social functioning. 

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case. 

Thus, it cannot be said that the available schedular evaluations for these disabilities are inadequate.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The evidence shows that the Veteran continues to work as a railroad conductor and maintains 50 to 70 hour work weeks.  The evidence fails to show that his service-connected disabilities have caused frequent hospitalizations or impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired]. 

Finally, the Board notes that, under the Federal Circuit Court's recent holding in the case of Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In any event, at this juncture, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran and his representative have not asserted otherwise.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 10 percent for lumbar spine strain is denied.

For the period prior to April 20, 2015, subject to the law and regulations governing the award of monetary benefits, an initial 30 percent evaluation for PTSD, but no higher, is granted.

For the period beginning on or after April 20, 2015, an initial evaluation in excess of 30 percent for PTSD is denied.

For the period prior to April 30, 2015, subject to the law and regulations governing the award of monetary benefits, an initial 30 percent evaluation for headaches, but no higher, is granted.

For the period beginning on or after April 30, 2015, an initial evaluation in excess of 30 percent for headaches is denied.


REMAND

In October 2012 VA treatment notes, the Veteran reported that he had recently underwent an upper gastrointestinal (UGI) endoscopy and a left shoulder arthroscopy.  During an April 2015 VA shoulder conditions examination, the Veteran stated that the surgical correction to his left shoulder was performed at a private hospital in 2012.  During an April 2015 VA esophageal conditions examination, the Veteran indicated that the UGI series was performed at a private hospital.  In addition, during an April 2015 VA ankle conditions examination, the Veteran indicated that he was treated by a private orthopedist.  However, the record does not contain any private treatment notes from these procedures or any private orthopedic treatment notes.  Therefore, the case must be remanded to the AOJ to attempt to obtain the outstanding private treatment records from the private hospital for his left shoulder arthroscopy and UGI series and from the private orthopedist for treatment of his left ankle.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left shoulder disorder, GERD, and left ankle disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  Specific requests should be made for identifying information and authorization related to a left shoulder arthroscopy in October 2012 at a private hospital; an UGI endoscopy series at a private hospital in approximately 2012, as identified in October 2012 VA treatment notes; and treatment for a left ankle disorder by a private orthopedist, as identified during the April 2015 VA ankle conditions examination.

The AOJ should also secure any outstanding, relevant VA medical records.  

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


